UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7438



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL AVANT HAMILTON,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-97-943, CA-02-1017-23-2)


Submitted:   March 17, 2004                 Decided:   April 9, 2004


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Avant Hamilton, Appellant Pro Se. Miller Williams Shealy,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Samuel    Avant    Hamilton      seeks    to    appeal       the    district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).     An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).                  A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)    (2000).     A    prisoner    satisfies         this    standard     by

demonstrating     that   reasonable      jurists       would       find       that   his

constitutional     claims    are   debatable     and      that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).      We have independently reviewed the record and

conclude   that    Hamilton    has    not     made   the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED




                                     - 2 -